DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Without even addressing the criticality of the mass of the head (or the top and bottom surface parts thereof), there is no mention or association of any ratio of the mass of the top and bottom surface parts.  This constitutes new matter, as the specification establishes no criticality or any mention of such at all for that matter.  Applicant would need to actually claim the values is instead the mass of the handle.  Thus, new claims 17-19 introduce and rely on new matter as well,  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6,8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840.  ‘840 discloses a head part for attachment to a cleaning member (16), handle part (12) and further wherein the head part is comprised of a top surface part (14) and a bottom surface part (15) that are removably coupled to each other (see abstract).  In general, the mass of the head part (of a floor cleaner) would be obviously less effective when the head is too light and cumbersome to use of it is too heavy.  Selecting such to suit a particular user(s) preference would amount to an obvious choice of design involving no other than routine experimentation and optimization of the prior art.  Even before addressing the mass of the head, there is no criticality established in regard to any ration of the mass of the top and bottom (head) surface parts.  Maybe the overall mass of the head might be addressed in the specification; further pointed out that the 197.8 g is the mass of the handle and any of the surface parts of the head.  This number used to come up with the ratios of claims 17-19.
Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840 as applied to claims 6 and 8 above, and further in view of Yang (US .
Claims 7,10,11,14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840 as applied to claim 6 above, and further in view of Schultz (USP 1,139,809).  Modifying the weight or center of gravity of a cleaning tool, such as by adding a weight (20) to a handle (8) thereof (which would locate the center of gravity closer to the head) is known in the art and is taught by Schultz.  One of ordinary skill would deem it obvious to provide such to ‘840 for much the same reason described in ‘809.
Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2001-238840 and Yang (US PUB 2008/0098549) as applied to claims 7 and 9 above, and further in view of Schultz (USP 1,139,809).  See the above comments regarding both changing the weight of the handle and providing a telescoping handle.
Response to Arguments
Applicant's arguments filed 20 August 2021 have been fully considered but they are not persuasive. The number of applied references was limited to JP 2001-238840 to limit the issues,  There is no discussion of any “ratio” in the specification, in particular the one added to claim 6.  Even if applicant were to assert that the mass of the head .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278. The examiner can normally be reached M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK SPISICH/           Primary Examiner, Art Unit 3723